Exhibit Contacts: For news media – George Biechler, 610-774-5997 For financial analysts – Tim Paukovits, 610-774-4124 PPL Reports First-Quarter 2008 Earnings; Reaffirms 2008 and 2010 Earnings Forecasts · Reported earnings per share up versus a year ago, driven by special items in both periods, stronger results in international delivery business · Ongoing earnings per share down versus a year ago on loss of synfuel-related benefits, lower supply business margins, offset by stronger results in international delivery business ALLENTOWN,
